Citation Nr: 0934566	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  99-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 
17, 1997 for the grant of service connection for 
hypertension.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee with scarring, evaluated as 20 
percent disabling from July 23, 1998 to August 23, 2007 and 
as 30 percent disabling since August 24, 2007.  

4.  Entitlement to a compensable rating for chronic 
prostatitis.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Initially, by an October 1998 decision, 
the RO denied a disability rating greater than 10 percent for 
the service-connected traumatic arthritis of the Veteran's 
right knee and a compensable evaluation for the service-
connected chronic prostatitis.  

In August 2002, the Board granted service connection for 
hypertension.  In a December 2002 rating action, the RO 
effectuated the Board's decision and, in so doing, granted 
service connection for hypertension and awarded a compensable 
evaluation of 10 percent, effective from December 17, 1997 
(date of receipt of the claim for service connection for this 
disorder).  

During the current appeal, and specifically by an October 
2003 rating action, the RO granted an increased evaluation of 
20 percent for traumatic arthritis of the right knee, 
effective from July 23, 1998 (date of receipt of the claim 
for an increased rating for this disability).  

In October 2005, the Board remanded the issues on appeal for 
further development.  Such action was completed.  By a 
September 2007 rating action, the RO awarded an increased 
evaluation of 30 percent, effective from August 24, 2007, for 
the service-connected traumatic arthritis of the Veteran's 
right knee.  The case was then returned to the Board for 
further appellate review.  

For the reasons set forth below, the issue of entitlement to 
a compensable rating for chronic prostatitis is addressed in 
the REMAND portion of the decision below and is being 
REMANDED to the RO.  


FINDINGS OF FACT

1.  A claim for service connection for hypertension was 
received at the RO on December 17, 1997.  

2.  A VA medical opinion dated on February 16, 2002 concluded 
that the Veteran's hypertension was present either during his 
active duty or within one year of separation therefrom.  

3.  In August 2002, the Board granted service connection for 
hypertension.  

4.  In a December 2002 rating action, the RO effectuated the 
Board's decision and, in so doing, granted service connection 
for hypertension and awarded a 10 percent evaluation for this 
disorder, effective from December 17, 1997.  

5.  The Veteran's service-connected hypertension is not 
manifested by diastolic pressure of predominately 110 mm or 
more or systolic pressure of predominately 200 mm or more.  

6.  Between July 23, 1998 and August 23, 2007, the service-
connected traumatic arthritis of the Veteran's right knee 
with scarring was manifested by limitation of extension no 
worse than 10 degrees, limitation of flexion to no worse than 
82 degrees, a limp, tenderness, effusion, crepitation, 
grinding sensation, and moderate pain on ranges of motion but 
no other pathology.  

7.  Since August 24, 2007, the service-connected traumatic 
arthritis of the Veteran's right knee with scarring has been 
manifested by an antalgic gait, tenderness, pain on ranges of 
motion, crepitation, and limitation of extension no worse 
than 17 degrees, and limitation of flexion to no worse than 
80 degrees but no other pathology.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than 
December 17, 1997, for the grant of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.104, Diagnostic Code (DC) 
7101, (2008).  

3.  The criteria for ratings in excess of 20 percent 
disabling from July 23, 1998 to August 23, 2007 and in excess 
of 30 percent disabling since August 24, 2007 for traumatic 
arthritis of the right knee with scarring have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260-5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

	A.  Earlier Effective Date For Grant Of Service 
Connection For Hypertension

The Board notes that, in order for benefits to be paid to any 
individual under the laws administered by VA, a specific 
claim in the form prescribed by the Secretary must be filed.  
38 C.F.R. § 3.151(a) (2008).  A "claim" or "application" 
is defined by VA regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2008).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  Id.  

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an effective date prior to 
December 17, 1997, for the grant of service connection for 
hypertension.  

Review of the record indicates that, on December 17, 1997, 
the RO received from the Veteran a claim for service 
connection for hypertension.  No claim for service connection 
for such a disorder was received at the RO prior to that 
date.  

In an opinion dated on February 16, 2002, a VA Chief of 
Endocrinology, Metabolism, and Hypertension who had reviewed 
the Veteran's records concluded that the Veteran had labile 
hypertension which was present either during his active duty 
or within one year after separation therefrom.  In support of 
this conclusion, the specialist referenced somewhat elevated 
blood pressure readings during the Veteran's active duty.  

Based on this evidentiary posture, and in August 2002, the 
Board granted service connection for hypertension.  In a 
December 2002 rating action, the RO effectuated the Board's 
decision and, in so doing, granted service connection for 
hypertension and awarded a compensable evaluation of 10 
percent, effective from December 17, 1997, the date of 
receipt of the Veteran's claim for such a disorder.  

Under applicable law, as outlined above, the effective date 
of the subsequent award of service connection for the 
Veteran's hypertension can be no earlier than December 17, 
1997.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2008).  As the RO has assigned an effective date of 
December 17, 1997, for the grant of service connection for 
hypertension, the Veteran's claim for an earlier effective 
date must be denied.  

In reaching this decision, the Board has considered the 
Veteran's assertions that an effective date in December 1997 
should be assigned to the grant of service connection for 
hypertension because he had had high blood pressure since 
service.  

Importantly, however, the Board is bound by the evidence in 
the record and the pertinent laws and regulations.  As 
discussed herein, the RO's December 2002 assignment of 
December 17, 1997 as the effective date for the grant of 
service connection for hypertension was based on the fact 
that that day is the earliest date upon which the RO received 
from the Veteran a claim for service connection for such a 
disorder.  

Pertinent law and regulations clearly state that the 
effective date for an award based on an original claim for VA 
benefits "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  

Based on such evidence, and the appropriate laws and 
regulations, the Board must conclude that an effective date 
earlier than December 17, 1997, for the grant of service 
connection for hypertension is not warranted.  

	B.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claims adjudicated in this decision.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2008); 
see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

		1.  Hypertension

According to the applicable rating criteria, a rating of 
20 percent for hypertension requires evidence of diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101 
(2008).  In this case, the Board finds that the evidence of 
record does not support the next higher rating of 20 percent 
for the Veteran's hypertension.  

A review of the post-service medical records obtained and 
associated with the claims folder, the Veteran has had his 
blood pressure taken on numerous occasions during the current 
appeal.  According to these records, in 1998, the Veteran's 
blood pressure ranged from 150-184/80-100, with the exception 
of readings of 184/110 in January 1998 and 193/108 in May 
1998.  

In 1999, he had blood pressure readings ranging from 
150-160/87-100.  In 2000, his blood pressure readings ranged 
from 130-160/70-96, with the exception of 180/110 in April 
2000.  

In the next two years, the Veteran had blood pressure 
readings ranging from 122-160/78-100 (in 2001) and from 138-
150/80-86 (in 2002).  In 2003, his blood pressure readings 
ranged from 132-160/70-95, with the exception of 196/120 in 
January 2003 and 182/106 (in the left arm in the standing 
position) and 172/114 (in the right arm in the sitting 
position) in March 2003.  

More recent blood pressure readings have ranged from 118-
154/70-90 (in 2004), 146-150/76-90 (in 2005), and 144/80 (in 
2007).  

Clearly, some of these blood pressure readings are elevated.  
Specifically, the Veteran had blood pressure readings of 
184/110 in January 1998, 193/108 in May 1998, 180/110 in 
April 2000, 196/120 in January 2003, and 182/106 and 172/114 
in March 2003.  As this discussion has illustrated, however, 
subsequent-and more recent-blood pressure readings were 
significantly lower.  Further, and of particular importance 
to the Board is the fact that the totality of the blood 
pressure readings taken during the current appeal does not 
reflect diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  

The isolated episodes of elevated blood pressure readings are 
clearly outweighed by the many instances of significantly 
lower blood pressure readings.  Consequently, the Board 
concludes that available evidence does not support a rating 
in excess of 10 percent for hypertension.  38 C.F.R. § 4.104, 
DC 7101 (2008).  

		2.  Right Knee

At the outset, the Board notes that, by a March 2006 rating 
action, the RO granted service connection, and awarded a 
separate 10 percent evaluation, for instability of the 
Veteran's right knee.  Although the Veteran initiated an 
appeal of the rating initially assigned to this disability by 
filing a notice of disagreement in July 2006, he did not 
perfect an appeal of that increased rating issue by 
submitting a substantive appeal after he received the 
statement of the case in September 2007.  

As such, the Board concludes that the issue of entitlement to 
an initial rating greater than 10 percent for the service-
connected right knee instability is not currently before the 
Board on appeal at this time.  Consequently, the following 
decision will concentrate on the nature and severity of 
solely the traumatic arthritis (and resulting limitation of 
motion) of the Veteran's right knee.  

Initially, by an October 1958 rating action, the RO granted 
service connection for traumatic arthritis of the Veteran's 
right knee and assigned a 10 percent evaluation for this 
disability, effective from July 1958.  The currently-appealed 
rating action, dated in continued this evaluation.  

During the current appeal, and specifically by an October 
2003 rating action, the RO granted an increased evaluation of 
20 percent, effective from July 23, 1998, for this 
disability.  Also, by a September 2007 rating action, the RO 
awarded an increased evaluation of 30 percent, effective from 
August 24, 2007, for this disorder.  

Arthritis due to trauma, which is substantiated by X-ray 
findings, will be evaluated as is degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010 (2008).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5003 (2008).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2008).  The VA General Counsel has determined that separate 
ratings may be awarded for disability of the same joint based 
upon findings of limitation of flexion and limitation of 
extension of the leg.  VAOPGCPREC 9-2004 (Sept. 2004).  

According to a relevant diagnostic code, the following 
ratings are warranted for varying degrees of limitation of 
flexion of the knee:  0 percent (for limitation of flexion of 
the leg to 60 degrees), 10 percent (for limitation of flexion 
of the leg to 45 degrees), 20 percent (for limitation of 
flexion of the leg to 30 degrees), and 30 percent (for 
limitation of flexion of the leg to 15 degrees).  38 C.F.R. 
§ 4.71a, DC 5260 (2008).  

In addition, the following ratings are warranted for varying 
degrees of limitation of extension of the knee:  0 percent 
(for limitation of extension of the leg to 5 degrees), 10 
percent (for limitation of extension of the leg to 
10 degrees), 20 percent (for limitation of extension of the 
leg to 15 degrees), 30 percent (for limitation of extension 
of the leg to 20 degrees), 40 percent (for limitation of 
extension of the leg to 30 degrees), and 50 percent (for 
limitation of extension to 45 degrees).  38 C.F.R. § 4.71a, 
DC 5261 (2008).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

From July 23, 1998 to August 23, 2007.  Examination of the 
Veteran's right knee between July 23, 1998 and August 23, 
2007 demonstrated a limp, tenderness, effusion, crepitation, 
grinding sensation and moderate pain on ranges of motion, 
limitation of extension no worse than 10 degrees, and 
limitation of flexion to no worse than 82 degrees.  X-rays 
taken of his right knee showed mild tricompartmental 
osteoarthritis with chondrocalcinosis in the medial and 
lateral joint compartments.  

The findings of limitation of extension no worse than 
10 degrees and limitation of flexion to no worse than 
82 degrees do not support a rating higher than the 20 percent 
rating currently assigned to traumatic arthritis of the 
Veteran's right knee between July 23, 1998 and August 23, 
2007, based upon impairment resulting from such pathology.  
38 C.F.R. § 4.71a, DC 5261 (requiring limitation of extension 
to 20 degrees for a 30 percent evaluation), DC 5260 
(requiring limitation of flexion to 15 degrees for a 
30 percent rating).  

Indeed, while the objective evaluation finding of limitation 
of extension no worse than 10 degrees supports a compensable 
rating for this disability during that time period, the 
examination finding of limitation of flexion to no worse than 
82 degrees during that time period does not warrant a 
separate compensable rating based on such pathology.  

In this regard, the Board has considered the Veteran's 
complaints of right knee pain, swelling, stiffness, and a 
grinding sensation, particularly upon prolonged walking.  At 
the March 2003 VA joints examination, the Veteran reported 
having a hard time bending down to take off his socks and 
shoes and being unable to put pressure on his right leg.  

The March 2003 VA joints examiner observed the Veteran to 
have difficulty and pain upon flexion of his right knee due 
to "the pain and fatigue with [a] lack of endurance."  (In 
fact, at that evaluation, the Veteran was unable to extend 
his right knee or move this joint upon repetitive movements 
due to pain, fatigue, and weakness.)  This examiner concluded 
that, during flare-ups, the Veteran "is expected to have an 
additional 25% loss of function" in his right knee.  

Also, at a February 2006 VA examination, this same examiner 
concluded that the Veteran's right knee problems result in 
mild limitation of traveling and moderate limitation with 
respect to chores, shopping, exercise, sporting, and 
recreation.  

Although the March 2003 VA examination showed a 1/2 inch 
wasting of the quadriceps muscle of the right thigh, the 
evaluation subsequently completed in February 2006 showed 
symmetrical circumferences of the Veteran's thighs.  Further, 
multiple physical examinations conducted on the Veteran's 
right knee showed no inflammatory arthritis, joint ankylosis, 
or clicking or snapping sensations.  Additionally, between 
July 23, 1998 and August 23, 2007, the Veteran sought 
outpatient treatment for his right knee symptomatology on 
only rare occasions.  Moreover, there is no additional 
uncompensated limitation of motion that can provide a basis 
for a higher or separate rating based on pain.  DeLuca v. 
Brown, supra.  

Consequently, based on this evidence, the Board finds that 
the currently-assigned 20 percent rating for the traumatic 
arthritis of the right knee from July 23, 1998 to August 23, 
2007 adequately portrays the functional impairment, pain, and 
weakness that he experienced as a consequence of use of this 
joint during that time.  

Moreover, X-rays taken of the Veteran's right knee between 
July 23, 1998 and August 23, 2007 showed mild 
tricompartmental osteoarthritis with chondrocalcinosis in the 
medial and lateral joint compartments.  Significantly, 
however, malunion of the tibia and fibula was not shown.  
Thus, an increased rating greater than the currently-assigned 
20 percent evaluation during this time period, based upon 
such pathology, is not warranted.  See 38 C.F.R. § 4.71a, DC 
5262.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an increased 
rating for the traumatic arthritis of the Veteran's right 
knee between July 23, 1998 and August 23, 2007 is not 
warranted for any portion of that appeal period.  In reaching 
this conclusion, the Board has applied the 
benefit-of-the-doubt doctrine where appropriate but finds 
that the preponderance of the evidence is against this 
portion of the Veteran's increased rating claim.  

Since August 24, 2007.  Examination of the Veteran's right 
knee on August 24, 2007 demonstrated an antalgic gait, 
tenderness, pain on ranges of motion, limitation of extension 
no worse than 17 degrees, and limitation of flexion to no 
worse than 80 degrees.  X-rays taken of his right knee showed 
mild degenerative narrowing of the joint compartments, 
extensive chondrocalcinosis in the medial and lateral 
meniscus, and as opacification at the insertion of the medial 
collateral ligament suggestive of prior trauma.  

The finding of limitation of extension no worse than 
17 degrees does not support a rating higher than the 
30 percent rating currently assigned to traumatic arthritis 
of the Veteran's right knee since August 24, 2007, based upon 
such pathology.  38 C.F.R. § 4.71a, DC 5261 (requiring 
limitation of extension to 30 degrees for a 40 percent 
evaluation).  [The currently-assigned rating of 30 percent is 
the highest evaluation allowable for impairment resulting 
from limitation of flexion of the knee joint.  See 38 C.F.R. 
§ 4.71a, DC 5260 (stipulating that the highest evaluation 
allowable for such pathology is 30 percent, based on evidence 
of limitation of flexion to 15 degrees).]  

Indeed, while the objective evaluation finding of limitation 
of extension no worse than 17 degrees supports a 30 percent 
rating for this disability, the examination finding of 
limitation of flexion to no worse than 80 degrees does not 
warrant a separate compensable rating based on such 
pathology.  

In this regard, the Board has considered the Veteran's 
complaints of right knee pain, stiffness, swelling, and a 
grinding sensation.  At the August 2007 VA joints 
examination, the Veteran reported being able to stand for 
only 15-30 minutes and being able to walk only a few yards.  
In addition, he described flare-ups of severe right knee pain 
occurring once every month or two.  

Indeed, this examination demonstrated continued limitation of 
motion on repetitive use of the right knee, crepitation, and 
tenderness.  Also, the August 2007 VA examiner found that the 
Veteran's right knee pathology result in moderate shopping, 
recreation, and traveling limitations and severe chore 
limitations and prevents participation in exercise and 
sporting activities.  

Importantly, however, the August 2007 VA examination also 
demonstrated no incapacitating episodes of arthritis, joint 
ankylosis, or clicking, snapping, or grinding sensations.  
Additionally, the claims folder contains no records of 
outpatient right knee treatment since August 24, 2007, nor 
has the Veteran contend otherwise.  

Consequently, based on this evidence, the Board finds that 
the currently-assigned 30 percent rating for the traumatic 
arthritis of the right knee from since August 24, 2007 
adequately portrays the functional impairment, pain, and 
weakness that he experiences as a consequence of use of this 
joint.  

Moreover, X-rays taken of the Veteran's right knee since 
August 24, 2007 have shown mild degenerative narrowing of the 
joint compartments, extensive chondrocalcinosis in the medial 
and lateral meniscus, and opacification at the insertion of 
the medial collateral ligament suggestive of prior trauma.  
Significantly, however, malunion of the tibia and fibula was 
not shown.  Thus, an increased rating greater than the 
currently-assigned 30 percent evaluation since August 24, 
2007, based upon such pathology, is not warranted.  See 
38 C.F.R. § 4.71a, DC 5262.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an increased 
rating for the traumatic arthritis of the Veteran's right 
knee since August 24, 2007 is not warranted for any portion 
of that appeal period.  In reaching this conclusion, the 
Board has applied the benefit-of-the-doubt doctrine where 
appropriate but finds that the preponderance of the evidence 
is against this portion of the Veteran's increased rating 
claim.  

		3.  Additional Considerations

The numerous post-service medical records contained in the 
claims folder do not reflect any pathology associated with 
the Veteran's service-connected right knee scarring.  Thus, a 
separate compensable evaluation for this condition is not 
warranted for any portion of the appeal period.  38 C.F.R. 
§ 4.118, DCs 7801-7805.  

In reaching the conclusions discussed herein, the Board has 
also considered the Veteran's assertions that his 
hypertension and right knee pathology has worsened.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

Here, the Veteran has described elevated blood pressure 
readings and right knee pain, stiffness, swelling, and 
grinding sensation.  In this regard, the Board acknowledges 
that he is competent to report symptoms because such actions 
require only personal knowledge and his symptomatology comes 
to him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his hypertension or right knee 
disability)-according to the appropriate diagnostic codes.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's hypertension and right knee disability-has 
been provided by the medical personnel who have examined 
and/or treated him during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which these disabilities are evaluated.  As such, the Board 
finds these records to be more probative than the Veteran's 
subjective complaints of increased hypertensive and right 
knee symptomatology.  See Cartright, 2 Vet. App. at 25 
(interest in the outcome of a proceeding may affect the 
credibility of testimony).  

In sum, after a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
ratings higher than those currently assigned for any portion 
of the appeal period.  There is no doubt to be otherwise 
resolved.  As such, the appeal is denied.  

Moreover, the Board does not find that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal period.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's hypertension and 
right knee disability have required hospitalization or 
resulted in marked interference with employment at any time 
during the current appeal.  Indeed, according to evidence of 
record, he has received only rare outpatient treatment-and 
no inpatient medical care-for these disorders during the 
current appeal.  

The Board acknowledges the Veteran's assertion that he 
retired from his job as a welding shop operator in 1996 
because he could no longer continue to work in light of his 
elevated blood pressure and in light of the fact that the 
medication that he was taking for this disorder rendered him 
too "groggy and dizzy" to operate machinery.  In addition, 
he has asserted that his right knee pain has rendered him 
unable to participate in many activities such as fishing, 
hunting, any type of yard work, or exercising or sporting 
activities.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the Veteran's hypertension and right 
knee disability resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this disorder at 
any time during the current appeal.  

II.  Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Earlier Effective Date For Grant Of Service Connection For 
Hypertension & Initial Increased Rating For Hypertension.  
The Veteran's earlier effective date and increased rating 
claims (pertaining to his hypertension) arise from his 
disagreement with the initial effective date and evaluation 
assigned following the grant of service connection.  Courts 
have held that, once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records have been associated with 
the claims folder.  Although he has not been accorded a VA 
examination to address the current nature and extent of his 
service-connected hypertension, the numerous outpatient 
treatment records which have been obtained and associated 
with his claims file provide his blood pressure readings 
throughout the appeal period.  As those reports contain the 
relevant evidence necessary to rate the service-connected 
hypertension, the Board concludes that a remand to accord the 
Veteran an opportunity to undergo a current relevant VA 
examination is not necessary.  

The Board further finds, therefore, that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Increased Rating For Service-Connected Traumatic Arthritis Of 
The Right Knee With Scarring.  Here, the unfavorable rating 
decision that is the basis of this portion of the Veteran's 
appeal was already decided and appealed prior to the 
enactment of the current § 5103(a) requirements in 2000.  The 
United States Court of Appeals for Veterans Claims (Court) 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial decision, 
the RO did not err in not providing such notice.  Rather, a 
veteran has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2004, after the initial RO decision that is the 
subject of this appeal.  The document informed him of what 
evidence was required to substantiate his claim for an 
increased rating for the service-connected traumatic 
arthritis of his right knee and of his and VA's respective 
duties for obtaining evidence.  

Further, letters sent to the Veteran in June 2008 and August 
2008 meet the requirements of Vazquez-Flores and are 
sufficient as to content and timing.  Specifically, such 
correspondence informed the Veteran of his opportunity to 
submit evidence in his possession that would indicate that 
the service-connected traumatic arthritis of his right knee 
worsened in severity, including descriptions of the severity 
and duration of his symptoms and the impact of this disorder 
on his ability to work and on his daily life.  Additionally, 
the documents notified him of the specific rating criteria 
used to evaluate this claim.  

Consequently, and based on this evidentiary posture, the 
Board concludes that the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support this increased rating claim.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained and associated with the claims 
folder pertinent private and VA medical records adequately 
identified by the Veteran.  Although he initially asked to 
testify before VA personnel, he subsequently declined such an 
opportunity.  Also, he underwent several VA examinations of 
his right knee during the current appeal.  

Thus, the Board finds that available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this increased rating claim.  
Significantly, neither the Veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of this portion of the Veteran's appeal that has 
not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of this issue.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

An effective date earlier than December 17, 1997 for the 
grant of service connection for hypertension is denied.  

An initial rating in excess of 10 percent for hypertension is 
denied.  

Ratings in excess of 20 percent from July 23, 1998 to August 
23, 2007 and in excess of 30 percent disabling since August 
24, 2007 for traumatic arthritis of the right knee with 
scarring are denied.  


REMAND

A complete and thorough review of the claims folder indicates 
that at no time during the current appeal has the Veteran 
been accorded a VA examination pertaining to his claim for a 
compensable rating for his service-connected chronic 
prostatitis.  Further, available medical records reflect the 
occurrence of only rare outpatient treatment for an enlarged 
prostate with urinary frequency during the current appeal.  
Of particular importance to the Board in this regard is the 
fact that these specific outpatient treatment reports do not 
provide the information necessary with which to evaluate the 
Veteran's service-connected chronic prostatitis.  See 
38 C.F.R. § 4.115 a & b, DC 7527 (2008).  

Consequently, further appellate consideration will be 
deferred and this case is REMANDED to the RO for the 
following actions:  

1.  Schedule the Veteran for an 
examination to determine the nature and 
extent of his service-connected chronic 
prostatitis.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  All pertinent pathology 
which is found on examination should be 
noted in the report of the evaluation.  

In addition, the examiner should 
discuss any need to wear absorbent 
materials (including the number of 
times per day that such materials are 
changed); the daytime and nighttime 
voiding intervals; any need for 
periodic dilatation; and any need for 
hospitalization, long term drug 
therapy, or intensive management.  

Complete rationale should be given for 
all opinions reached.  

2.  Following completion of the above, 
re-adjudicate the issue of entitlement 
to a compensable rating for chronic 
prostatitis.  If the decision remains 
adverse to the Veteran, he and his 
attorney should be provided with a 
supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
this issue remaining on appeal and a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


